Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	Applicant' s amendment filed on 08/16/2021 has been entered. Claims 1, 2, 5, 7, 20, 21, 24, 39, 40 and 44-51 have been amended. Claims 1-51 are still pending in this application with claims 1, 20, 44, 46 and 48-51 being independent.  
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
5.	Claims 1, 5-8, 11-13, 15, 17, 20, 24, 25, 28-30, 32, 33, 34, 39-44, 46, and 48-51 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No: 2019/0335366 A1) in view of Axmon et al. (US Pub. No: 2016/0088534 A1) and further in view of HORN et al. (US Pub. No: 2016/0057687 A1). 
	Regarding claim 1, Jin et al. teach a method for wireless communication at a user equipment (UE) (see Abstract and Figures 1 & 20 for UE), comprising: transmitting a capability message to a base station indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); transmitting, to the base station, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned).	
Jin et al. teach the above method comprising transmitting a capability message to a base station indicating a multi-connectivity capability of the UE, as mentioned above, but Jin et al. is silent in teaching the above method comprising transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration the multi-connectivity configuration comprising a cell 
However, Axmon et al. teach a method for wireless communication at a user equipment (UE) (see Abstract and Fig.15/UE_12) comprising transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station (see para [0068] wherein the wireless device having multi-connectivity two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and 
communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158]). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Jin et al. to include both transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections and receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE being connected for concurrent connected mode operations between the UE and the base station and also 
Axmon et al. teach the above method comprising communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration as mentioned above, but Jin et al. and Axmon et al. together yet are silent in teaching the above method comprising receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the base station in accordance with the indication.
However, HORN et al. teach a method (see Abstract) comprising receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation (see para [0045] wherein UE  being served by 2 serving eNBs on the U-plane and by multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and communicating with the base station in accordance with the indication (see paragraphs [0091] and [0092]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Jin et al. and Axmon et al. to include both receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the base station in accordance with the indication, disclosed by HORN et al. in order to provide an effective mechanism for efficient data routing between a mobile device and core network using different communication links by utilizing multiple RATs in wireless communication system.
Regarding claim 5, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 1.
Jin et al. further teach the method of claim 1, further comprising: receiving an indication of which cell groups of the more than two active cell groups are to be configured for PDCP replication such that data associated with a data radio bearer (DRB) having a latency or reliability requirement above a threshold is replicated across the indicated cell groups (see Fig.12 and para [0231] wherein the replication 
Regarding claim 6, Jin et al. further teach the method of claim 5, wherein the indication includes one or more replication flags corresponding to each of the indicated cell groups (see para [0231] wherein the duplication transmission configuration being performed by the CU and the bearer duplication indication information (that can include one or more replication flags) being included in the message, is mentioned). 
Regarding claim 7, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 1.
	Jin et al. further teach the method of claim 1, further comprising: receiving a conditional indication of which cell groups of the more than two active cell groups are to be configured for DRB PDCP replication (see Fig.12 and para [0231] wherein the replication transmission configuration meaning that the UE may simultaneously perform data transmission with two DUs or two cells of a DU, is mentioned) and updating the multi-connectivity configuration for DRB PDCP aggregation or DRB PDCP replication based on a trigger of the conditional indication and without prior receipt of an updated multi-connectivity configuration (see paragraphs [0231] and [0233]). 
Jin et al. and Axmon et al. together yet are silent in teaching the method of

	However, HORN et al. teach the method comprising receiving a conditional indication of which cell groups of the more than two active cell groups are to be configured for data radio bearer (DRB) PDCP aggregation (see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0083] wherein the MeNB determining the bearer configuration on the MeNB and SeNB, is mentioned, also see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned) (and the same motivation is maintained as in claim 1).
Regarding claim 8, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 1.
Axmon et al. further teach the method of claim 1, wherein a number of the plurality of cell groups included in the cell group set for which the UE is configured is based at least in part on the multi-connectivity capability of the UE, service requirements of data radio bearers (DRBs) configured for the UE, throughput or reliability requirements of DRBs configured for the UE, a location of the UE, channel conditions affecting communications with the UE, battery resources of the UE, other device resource conditions having an effect on capabilities of the UE, or combinations 
Regarding claim 11, Jin et al. and Axmon et al. together teach the method of method of claim 1.
Jin et al. further teach the method of claim 1, wherein each of the plurality of cell groups of the cell group set includes a set of cells configured for a same distributed unit (DU) of the base station and managed by a single medium access control (MAC) entity (see Fig.3 and para [0128]), and wherein all of the plurality of cell groups of the cell group set are associated with a same central unit (CU) of the base station (see Fig.3 and para [0128]). 
Regarding claim 12, Jin et al., Axmon et al. and  HORN et al. all together teach the method of claim 1.
Axmon et al. further teach the method of claim 1, further comprising: identifying that two or more of the more than two of active cell groups are controlling cell groups (see para paragraphs [0044] and [0068]) (and the same motivation is maintained as in claim 1). 
Regarding claim 13, Axmon et al. further teach the method of claim 12, wherein identifying that two or more of the more than two active cell groups are controlling cell groups comprises: receiving, via a radio resource control (RRC) message, an indicator that the two or more of the more than two active cell groups are controlling cell groups (see paragraphs [0044] and [0115]). 
Regarding claim 15, Axmon et al. further teach the method of claim 12,
further comprising: measuring one or more attributes of the controlling cell groups (see para [0017] wherein the UE performing measurements in autonomous gaps to determine the CGI of a given target cell, is mentioned and also see para [0044]); identifying, based at least in part on the measuring, one or more of the controlling cell groups as one or more selected controlling cell groups (see para paragraphs [0044] and [0068]); reporting the one or more selected controlling cell groups to the base station (see para [0045] wherein the wireless device having at least two multi-connectivity connections with the network, and where each connection corresponds to a different CG in the network, is mentioned and the wireless device includes a communication interface configured for transmitting signals to the network, is mentioned) and receiving at least one of system information (SI) notifications, public warning system (PWS) notifications, core network (CN) registration area notifications, or radio area network (RAN) notifications via the one or more selected controlling cell groups (see paragraphs [0158]  & [0159]) ( and the same motivation is maintained as in claim 1). 
Regarding claim 17, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 1.
Jin et al. further teach the method of claim 1, further comprising: identifying, from the multi-connectivity configuration, that the cell group set includes one or more inactive cell groups to which the UE is connected but for which the UE lacks an allocation of uplink and downlink physical resources (see para [0185] wherein the connection setup response message or a configuration update message/multi-connectivity configuration further including configuration information of each network slice (or of a cell group), is inactive state, is mentioned and also see para [0233]).  
Regarding claim 20, Jin et al. teach a method for wireless communication at a base station (see Abstract and Figures 1 & 19 for base station/network device), comprising: receiving a capability message from a user equipment (UE) indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); receiving, from the UE, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device/UE reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned). 
Jin et al. teach the above method comprising receiving a capability message from a user equipment (UE) indicating a multi-connectivity capability of the UE, as mentioned above, but Jin et al. is silent in teaching the above method comprising
receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including of more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station, transmitting to the UE, responsive to the capability message and the one or more measurement reports, a 
However, Axmon et al. teach a method for wireless communication at a base station (Abstract and Fig.15/network_node 10) comprising receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including of more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station ( see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0117]), transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set (see para [0068] wherein the wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided/received by at least two distinct serving connections to the network, is mentioned & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Jin et al. to include both receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent 
Axmon et al. teach the above method comprising communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration, as mentioned above, but Jin et al. and Axmon et al. together yet are silent in teaching the above method comprising transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the UE in accordance with the indication.
multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and communicating with the UE in accordance with the indication (see paragraphs [0091] and [0092]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Jin et al. and Axmon et al. to include both transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the UE in accordance with the indication, disclosed by HORN et al. in order to provide an effective mechanism for efficient data 
Regarding claim 24, Jin et al., Axmon et al. and HORN et al. all together teach the method of 24. 
Jin et al. further teach the method of claim 20, further comprising: transmitting an indication of which cell groups of the more than two active cell groups are to be configured for PDCP replication such that data associated with a data radio bearer (DRB) having a latency or reliability requirement above a threshold is replicated across the indicated cell groups (see Fig.12 and para [0231] wherein the replication transmission configuration (that includes indication of the cell groups) meaning that the UE may simultaneously perform data transmission with two DUs or two cells of a DU, is mentioned, also for downlink data transmission, data from a core network is duplicated to obtain two same copies at a PDCP layer of the CU, one copy is transmitted to the DU 1 and is then transmitted to the UE by the DU 1, and the other copy is transmitted to the DU 2 and is then transmitted to the UE by the DU 2 & thereby improving data transmission reliability, is mentioned and also see para [0185]). 
Regarding claim 25, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
Axmon et al. further teach the method of claim 20, further comprising: determining a number of the plurality of cell groups to be included in the cell group set based at least in part on the multi-connectivity capability of the UE, service requirements of data radio bearers (DRBs) configured for the UE, throughput or reliability requirements of DRBs configured for the UE, a location of the UE, channel or combinations thereof (see para [0068] wherein a wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network, is mentioned and also see para [0044]) (and the same motivation is maintained as in claim 20). 
Regarding claim 28, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
Jin et al. further teach the method of claim 20, wherein each of the plurality of cell groups of the cell group set includes a set of cells configured for a same distributed unit (DU) of the base station and managed by a single medium access control (MAC) entity (see Fig.3 and para [0128]) and wherein all of the plurality of cell groups of the cell group set are associated with a same central unit (CU) of the base station (see Fig.3 and para [0128]). 
Regarding claim 29, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
Axmon et al. further teach the method of claim 20, further comprising: determining that two or more of the more than two active cell groups are controlling cell groups (see para paragraphs [0044] and [0068]) (and the same motivation is maintained as in claim 20). 
Regarding claim 30, Axmon et al. further teach the method of claim 29, further comprising: transmitting, via a radio resource control (RRC) message, an indicator that 0115]). 
Regarding claim 32, Axmon et al. further teach the method of claim 29, further comprising: receiving a report from the UE indicating one or more selected controlling cell groups from controlling cell groups (see para [0045] wherein the wireless device having at least two multi-connectivity connections with the network, and where each connection corresponds to a different CG in the network, is mentioned and the wireless device includes a communication interface configured for transmitting signals to the network, is mentioned and also see para [0044]) and transmitting at least one of system information (SI) notifications, public warning system (PWS) notifications, core network (CN) registration area notifications, or radio area network (RAN) notifications via the one or more selected controlling cell groups (see paragraphs [0158]  & [0159]) ( and the same motivation is maintained as in claim 20). 
Regarding claim 33, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
Jin et al. further teach the method of claim 20, further comprising: determining, based at least in part on the one or more measurement reports, that the cell group set is to further include one or more inactive cell groups to which the UE is connected but for which the UE lacks an allocation of uplink or downlink physical resources and including an identification of the one or more inactive cell groups in the multi-connectivity configuration (see para [0185] wherein the connection setup response message or a configuration update message further including configuration information of each network slice (or of a cell group), is mentioned and also the configuration information/ inactive state, is mentioned and also see para [0233]). 
Regarding claim 34, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 33.
Jin et al. further teach the method of claim 33, further comprising: receiving from the UE one or more additional measurement reports identifying channel conditions associated with at least the more than two active cell groups and the one or more inactive cell groups (see para [0185] wherein the connection setup response message or a configuration update message further including configuration information of each network slice (or of each cell group), is mentioned and also the configuration information including available physical resource/channel condition information & supportable status information including a connected/active state, and an inactive state of network slice (or of each cell group), is mentioned) and transmitting an update to the multi-connectivity configuration based at least in part on the one or more additional measurement reports (see para [0233]). 
Regarding claim 39, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
	Jin et al. further teach the method of claim 20, further comprising: determining, at a central unit (CU) of the base station and based at least in part on information received from the UE and associated distributed units (DUs) of the base station, which DRBs are to be enabled for PDCP replication (see Fig.12 and para [0231] wherein the replication transmission configuration meaning that the UE may simultaneously perform data 
	Jin et al. and Axmon et al. together yet are silent in teaching the method of claim 20, further comprising determining, at the central unit (CU) of the base station and based at least in part on information received from the UE and associated distributed units (DUs) of the base station, which data radio bearers (DRBs) are to be enabled for packet data convergence protocol (PDCP) aggregation.
	However, HORN et al. teach the method comprising determining, at the central unit (CU) of the base station and based at least in part on information received from the UE and associated distributed units (DUs) of the base station, which data radio bearers (DRBs) are to be enabled for packet data convergence protocol (PDCP) aggregation (see para [0037] wherein the U-plane being split across nodes via the CN, for example, via a bearer-split using multi-connectivity, is mentioned, also see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0083] wherein the MeNB determining the bearer configuration on the MeNB and SeNB, is mentioned, also see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned) (and the same motivation is maintained as in claim 20).
	
Regarding claim 40, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
	Jin et al. further teach the method of claim 20, further comprising: determining, at a distributed unit (DU) of the base station, which data radio bearers (DRBs) are to be enabled for PDCP replication and signaling the determination to a central unit (CU) of the base station (see Fig.12 and para [0231] wherein the replication transmission configuration meaning that the UE may simultaneously perform data transmission with two DUs or two cells of a DU, is mentioned and also the duplication transmission configuration being performed by the DU, the bearer duplication indication information is included in the response message to the central unit (CU) of the base station, is mentioned).
Jin et al. and Axmon et al. together yet are silent in teaching the method of claim 20, further comprising determining, at the distributed unit (DU) of the base station, which data radio bearers (DRBs) are to be enabled for packet data convergence protocol (PDCP) aggregation. 
However, HORN et al. teach the method comprising determining, at the distributed unit (DU) of the base station, which data radio bearers (DRBs) are to be enabled for packet data convergence protocol (PDCP) aggregation (see para [0037] wherein the U-plane being split across nodes via the CN, for example, via a bearer-split using multi-connectivity, is mentioned, also see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0083] wherein the MeNB determining the bearer configuration on the MeNB and SeNB, is mentioned, also see para [0090] wherein the aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned) (and the same motivation is maintained as in claim 20). 
Regarding claim 41, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
Jin et al. further teach the method of claim 20, further comprising: transmitting a conditional indication of which cell groups of the more than two active cell groups are to be configured for DRB PDCP replication (see Fig.12 and para [0231] wherein the replication transmission configuration meaning that the UE may simultaneously perform data transmission with two DUs or two cells of a DU, is mentioned and also see para [0233]).
Jin et al. and Axmon et al. together yet are silent in teaching the method of claim 20, further comprising: transmitting a conditional indication of which cell groups of the more than two active cell groups are to be configured for data radio bearer (DRB) packet data convergence protocol (PDCP) aggregation. 
However, HORN et al. teach a method (see Abstract) comprising transmitting a conditional indication of which cell groups of the more than two active cell groups are to be configured for data radio bearer (DRB) packet data convergence protocol (PDCP) aggregation (see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0083] wherein the MeNB determining the bearer configuration on the MeNB and SeNB, is aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned) (and the same motivation is maintained as in claim 20).
Regarding claim 42, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 20.
Jin et al. further teach the method of claim 20, wherein the determining the cell group set is performed by a central unit (CU) of the base station (see paragraphs [0233] and [0234]). 
	Regarding claim 43, Jin et al. further teach the method of claim 42, wherein the CU of the base station communicates with distributed units (DUs) of the base station corresponding to each cell group of the cell group set via an F1 interface or a W1 interface (see Fig.12 wherein CU communicates with distributed units (DUs) of the base station corresponding to each cell group of the cell group via an F1 interface, is mentioned and also see para [0231]). 
Regarding claim 44, Jin et al. teach an apparatus for wireless communication at a user equipment (UE), comprising (see Abstract and Figures 1 & 20 for UE): a processor (see Fig.20, processor and para [0337]), memory coupled with the processor (see Fig.20, memory and para [0337]); and instructions stored in the memory and executable by the processor to cause the apparatus to (see para [0337])): transmit a capability message to a base station indicating a multi-connectivity capability of the UE multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); transmit, to the base station, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned). 
Jin et al. is silent in teaching the above apparatus for wireless communication at a user equipment (UE) comprising transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station and communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration. 
	However, Axmon et al. teach an apparatus for wireless communication at a user equipment (UE) (see Abstract and Fig.15/UE_12) comprising transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station (see para [0068] wherein the wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided/received by at least two distinct serving connections to the network, is mentioned & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct two or more different network points, is mentioned and also see para [0158]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus for wireless communication of Jin et al. to include both transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections and receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE being connected for concurrent connected mode operations between the UE and the base station and also to include communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration, disclosed by Axmon et al. in order to provide an effective mechanism of wireless device for efficiently performing radio measurements in autonomous gaps in Multi-Connectivity scenarios in wireless communication system and also effectively enabling wireless device applying asymmetrical blanking to two or more of its multi-connectivity connections in conjunction with acquiring system information for a target cell during one or more measurement gaps in wireless communication system.
Jin et al. and Axmon et al. together yet are silent in teaching the above apparatus comprising receiving an indication of which cell groups of the more than two 
However, HORN et al. teach an apparatus (see Abstract & Fig.11) comprising receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation (see para [0045] wherein UE  being served by 2 serving eNBs on the U-plane and by multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and communicating with the base station in accordance with the indication (see paragraphs [0091] and [0092]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Jin et al. and Axmon et al. to include both receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the base station in accordance with the 
Regarding claim 46, Jin et al. teach an apparatus for wireless communication at a base station (see Abstract and Figures 1 & 19 for base station/network device), comprising: a processor (see Fig.19, processor and para [0318]), memory coupled with the processor (see Fig.19, memory and para [0318]); and instructions stored in the memory and executable by the processor to cause the apparatus to (see para [0318]): receive a capability message from a user equipment (UE) indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); receive, from the UE, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device/UE reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned). 
Jin et al. is silent in teaching the above apparatus for wireless communication comprising receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is to be connected for concurrent connected 
However, Axmon et al. teach an apparatus for wireless communication at a base station (Abstract and Fig.15/network_node 10) comprising receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), 
determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0117]), transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set (see para [0068] wherein the wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided/received by at least two distinct serving connections to the network, is mentioned & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus for 
Jin et al. and Axmon et al. together yet are silent in teaching the above apparatus comprising transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the UE in accordance with the indication.
However, HORN et al. teach an apparatus (see Abstract & Fig.12) comprising transmitting an indication of which cell groups of the more than two active cell groups multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and communicating with the UE in accordance with the indication (see paragraphs [0091] and [0092]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Jin et al. and Axmon et al. to include both transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the UE in accordance with the indication, disclosed by HORN et al. in order to provide an effective mechanism for efficient data routing between a mobile device and core network using different communication links by utilizing multiple RATs in wireless communication system.
Regarding claim 48, Jin et al. teach an apparatus for wireless communication at a user equipment (UE) (see Abstract, Figures 1 & 20 for UE and para [0337]), comprising: means for transmitting a capability message to a base station indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); means for transmitting, to the base station, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned). 
	Jin et al. is silent in teaching the above apparatus for wireless communication comprising means for transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, means for receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station and means for communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration. 
	However, Axmon et al. teach an apparatus for wireless communication at a user equipment (UE) (see Abstract and Fig.15/UE_12) comprising means for transmitting the wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), means for receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station (see para [0068] wherein the wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided/received by at least two distinct serving connections to the network, is mentioned & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also two or more different network points, is mentioned and also see para [0158]).
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus for wireless communication of Jin et al. to include both means for transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections and means for receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station and also to include means for communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration, disclosed by Axmon et al. in order to provide an effective mechanism of wireless device for efficiently performing radio measurements in autonomous gaps in Multi-Connectivity scenarios in wireless communication system and also effectively enabling wireless device applying asymmetrical blanking to two or more of its multi-connectivity connections in conjunction 
Jin et al. and Axmon et al. together yet are silent in teaching the above apparatus comprising means for receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and means for communicating with the base station in accordance with the indication.
However, HORN et al. teach an apparatus (see Abstract & Fig.11) comprising means for receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation (see para [0045] wherein UE  being served by 2 serving eNBs on the U-plane and by multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘means for receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and means for communicating with the base station in accordance with the indication (see paragraphs [0091] and [0092]).

Regarding claim 49, Jin et al. teach an apparatus for wireless communication at a base station (see Abstract, Figures 1 & 19 for base station/network device and para [0318]), comprising: means for receiving a capability message from a user equipment (UE) indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); means for receiving, from the UE, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device/UE reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned). 
Jin et al. is silent in teaching the above apparatus for wireless communication comprising means for receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, means for determining, based at least in part on the one 
However, Axmon et al. teach an apparatus for wireless communication at a base station (Abstract, Fig.15/network_node 10 and para [0171]) comprising means for receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), 
means for determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including more than wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0117]), means for transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set (see para [0068] wherein the wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided/received by at least two distinct serving connections to the network, is mentioned & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and means for communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network & in a specific example of multi-connectivity two or more different network points, is mentioned and also see para [0158]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above apparatus for wireless communication of Jin et al. to include both means for receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections and means for determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station, and also to include means for transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set and means for communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration, disclosed by Axmon et al. in order to provide an effective mechanism of wireless device for efficiently performing radio measurements in autonomous gaps in Multi-Connectivity scenarios in wireless communication system and also effectively enabling wireless device applying asymmetrical blanking to two or more of its multi-connectivity connections in conjunction with acquiring system information for a target cell during one or more measurement gaps in wireless communication system.
Jin et al. and Axmon et al. together yet are silent in teaching the above apparatus comprising means for transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and means for communicating with the UE in accordance with the indication.
However, HORN et al. teach an apparatus (see Abstract & Fig.12) comprising means for transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation (see para [0045] wherein UE  being served by 2 serving eNBs on the U-plane and by multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘means for transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and means for communicating with the UE in accordance with the indication (see paragraphs [0091] and [0092]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the apparatus of Jin et al. and 
Regarding claim 50, Jin et al. teach a non-transitory computer-readable medium storing code for wireless communication at a user equipment (UE) (see Abstract, Figures 1 & 20 for UE and para [0337]), the code comprising instructions executable by a processor to (see Fig.20, processor and para [0337]): transmit a capability message to a base station indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); transmit, to the base station, one or more measurement reports that provide measurement information for cells in proximity to the UE (see para [0187] wherein the terminal device reporting a plurality of accessible DUs/cells in proximity to the CU by using a measurement report, is mentioned). 
Jin et al. is silent in teaching the above non-transitory computer-readable medium comprising transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity 
However, Axmon et al. teach a system (see Abstract and Fig.15/UE_12) comprising transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is connected for concurrent connected mode operations between the UE and the base station (see para [0068] wherein the wireless device two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and communicating with the base station via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable medium of Jin et al. to include both transmitting the capability message to the base station indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections and receiving, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration, the multi-connectivity configuration comprising a cell group set that includes a plurality of cell groups with which the UE is configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE being connected for concurrent connected mode operations 
Jin et al. and Axmon et al. together yet are silent in teaching the above computer-readable medium comprising receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the base station in accordance with the indication.
However, HORN et al. teach a system (see Abstract & Fig.11) comprising receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation (see para [0045] wherein UE  being served by 2 serving eNBs on the U-plane and by multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation’) and communicating with the base station in accordance with the indication (see paragraphs [0091] and [0092]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above medium of Jin et al. and Axmon et al. to include both receiving an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the base station in accordance with the indication, disclosed by HORN et al. in order to provide an effective mechanism for efficient data routing between a mobile device and core network using different communication links by utilizing multiple RATs in wireless communication system.
Regarding claim 51, Jin et al. teach a non-transitory computer-readable medium storing code for wireless communication at a base station (see Abstract, Figures 1 & 19 for base station/network device and para [0318]), the code comprising instructions executable by a processor to (see Fig.19 and para [0318]): receive a capability message from a user equipment (UE) indicating a multi-connectivity capability of the UE (see para [0233] wherein a network/base station performing dual connectivity (DC) or multi-connectivity (MC) configuration for a bearer or a session of the UE based on received UE capability in the session setup request, is mentioned); receive, from the UE, one or more measurement reports that provide measurement information for cells 
Jin et al. is silent in teaching the above non-transitory computer-readable medium comprising receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections, determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station, transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set and communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration.
However, Axmon et al. teach a system (Abstract, Fig.15/network_node 10 and para [0171]) comprising receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0088] wherein the wireless device reporting its capabilities to the network node/base station, is mentioned), 
determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station (see para [0044] wherein the wireless device being configured for operation in a wireless communication network that supports multi-connectivity operation where the wireless device has at least two multi-connectivity connections with the network, with each connection corresponding to a different cell group, CG, in the network, is mentioned, also see para [0068] wherein extending to more than two CGs and more generally apply to " multi-connectivity" configurations and operations, is mentioned and also see para [0117]), transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set (see para [0068] wherein the wireless device having multi-connectivity capability, and that the wireless device being capable of using radio resources provided/received by at least two distinct serving connections to the network, is mentioned & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158] wherein radio signals being received at the wireless device from two or more of the CGs of the two or more CGs included in the multi-connectivity configuration of the wireless device, is mentioned and also see para [0025]) and communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration (see paragraphs [0068] wherein the wireless device being capable of using radio resources provided by at least two distinct serving connections to the network & in a specific example of multi-connectivity operation, the wireless device having connections to two or more different network points, is mentioned and also see para [0158]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above non-transitory computer-readable medium of Jin et al. to include both receiving the capability message from the user equipment (UE) indicating a multi-connectivity capability of the UE to support more than two concurrent active cell group connections and determining, based at least in part on the one or more measurement reports, a cell group set that includes a plurality of cell groups with which the UE is to be configured for multi-connectivity communications, the cell group set including of more than two active cell groups to which the UE is to be connected for concurrent connected mode operations between the UE and the base station, and also to include transmitting to the UE, responsive to the capability message and the one or more measurement reports, a multi-connectivity configuration that includes the cell group set and communicating with the UE via the more than two active cell groups in accordance with the multi-connectivity configuration, disclosed by Axmon et al. in order to provide an effective mechanism of wireless device for efficiently performing radio measurements in autonomous gaps in Multi-Connectivity 
Jin et al. and Axmon et al. together yet are silent in teaching the above computer-readable medium comprising transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the UE in accordance with the indication.
However, HORN et al. teach a system (see Abstract & Fig.12) comprising transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation (see para [0045] wherein UE  being served by 2 serving eNBs on the U-plane and by multiple (e.g., up to 5 in Release 12 of LTE) cells (that includes more than two active cell groups) across the 2 serving eNBs, is mentioned, see Fig.8 & para [0071] wherein a DC data path is shown as a dashed line for PDCP aggregation between the UE and the network, is mentioned, see para [0090] wherein the MeNB determining a set of RATs which are suitable in the coverage of the MeNB for the determined aggregation and U-plane split combination, is mentioned & see para [0091] wherein the MeNB configuring different types of feedback to provide for the UE, based on the set of RATs and the aggregation and U-plane split combination, is mentioned, all of which clearly includes and is equivalent to ‘transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the  above medium of Jin et al. and Axmon et al. to include both transmitting an indication of which cell groups of the more than two active cell groups are to be configured for packet data convergence protocol (PDCP) aggregation and communicating with the UE in accordance with the indication, disclosed by HORN et al. in order to provide an effective mechanism for efficient data routing between a mobile device and core network using different communication links by utilizing multiple RATs in wireless communication system.
6.	Claims 9, 10, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No: 2019/0335366 A1) in view of Axmon et al. (US Pub. No: 2016/0088534 A1), further in view of HORN et al. (US Pub. No: 2016/0057687 A1) and further in view of TEYEB et al. (US Pub. No: 2020/0128453 A1).
	Regarding claims 9 and 26, Jin et al., Axmon et al. and HORN et al. all together teach the methods of claims 1 and 20 respectively.
 	Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the methods of claims 1 and 20, wherein the plurality of cell groups included in the cell group set include cell groups for both New Radio (NR) and Long Term Evolution (LTE) radio access technologies (RATs). 
	However, TEYEB et al. teach a method (see Abstract and Fig.11), wherein the plurality of cell groups included in the cell group set include cell groups for both New Radio (NR) and Long Term Evolution (LTE) radio access technologies (RATs) (see para 
	Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the methods of Jin et al., Axmon et al. and  HORN et al. to have the plurality of cell groups included in the cell group set including cell groups for both New Radio (NR) and Long Term Evolution (LTE) radio access technologies (RATs), disclosed by TEYEB et al. in order to provide an effective mechanism for providing a configuration message to a UE to specify the measurements to perform and a measurement gap configuration and also providing mechanism for handling the change in or more measurements in the wireless communication system.
Regarding claims 10 and 27, Jin et al., Axmon et al. and t HORN et al. all together teach the methods of claims 1 and 20 respectively.
Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the methods of claims 1 and 20, wherein the plurality of cell groups included in the cell group set include cell groups for a same type of radio access technology (RAT). 
However, TEYEB et al. teach a method (see Abstract and Fig.11), wherein the plurality of cell groups included in the cell group set include cell groups for a same type of radio access technology (RAT) (see para [0007] wherein in multiconnectivity, all cell groups containing serving cells of the same Radio Access Technology (RAT), is mentioned and also see para [0006]). 
.
7.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No: 2019/0335366 A1) in view of Axmon et al. (US Pub. No: 2016/0088534 A1),  further in view of HORN et al. (US Pub. No: 2016/0057687 A1) and further in view of Nokia et al. (3GPP TSG-RAN WG2 Meeting #97bis, Fast Radio Measurement Filtering for NR Dual connectivity, dated April, 2017). 
Regarding claim 18, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 1.
Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the method of claim 1, further comprising: receiving an update to the multi-connectivity configuration indicating that an additional cell group is to be added to the cell group set. 
However, Nokia et al. teach a method (see page 1, Introduction) comprising: receiving an update to the multi-connectivity configuration indicating that an additional cell group is to be added to the cell group set (see page 4, under section 2.3, 4th para proposal 1, wherein enabling parallel radio signal measurement and reporting triggering paths in the UE for adding links/cell group to the set of configured links of configured multi-connectivity links/cell group set, is mentioned).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the above method of Jin et al., Axmon et al. and HORN et al.  to include receiving an update to the multi-connectivity configuration indicating that an additional cell group is to be added to the cell group set, disclosed by Nokia et al. in order to provide an effective mechanism of providing fast measurement filtering in the UE in Multi Connectivity scenarios and thereby efficiently managing the connected cells in wireless communication system.
Regarding claim 19, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 1.
Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the method of claim 1, further comprising: receiving an update to the multi-connectivity configuration indicating that at least one of an active cell group or an inactive cell group has been released and is no longer a part of the cell group set. 
	However, Nokia et al. teach a method (see page 1, Introduction) comprising receiving an update to the multi-connectivity configuration indicating that at least one of an active cell group or an inactive cell group has been released and is no longer a part of the cell group set (see page 4, under section 2.3, 4th para proposal 1, wherein enabling parallel radio signal measurement and reporting triggering paths in the UE for removing links/cell group to the set of configured links of configured multi-connectivity links/cell group set, is mentioned).
.
8.	Claims 14, 16 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US Pub. No: 2019/0335366 A1) in view of Axmon et al. (US Pub. No: 2016/0088534 A1), further in view of HORN et al. (US Pub. No: 2016/0057687 A1)  and further in view of WANG et al. (US Pub. No: 2020/0162211 A1).
Regarding claim 14, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 12.
Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the method of claim 12, wherein identifying that two or more of the more than two active cell groups are controlling cell groups comprises: receiving an allocation of signaling radio bearer (SRB) resources for each of the controlling cell groups and identifying the controlling cell groups based at least in part on receipt of the allocation of SRB resources for the controlling cell groups.
However, WANG et al. teach a method (see Abstract), wherein identifying that two or more of the more than two active cell groups are controlling cell groups comprises: receiving an allocation of signaling radio bearer (SRB) resources for each of 0433]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Jin et al., Axmon et al. and HORN et al. to have identifying that two or more of the more than two active cell groups are controlling cell groups comprising receiving an allocation of signaling radio bearer (SRB) resources for each of the controlling cell groups and identifying the controlling cell groups based at least in part on receipt of the allocation of SRB resources for the controlling cell groups, disclosed by WANG et al. in order to provide an effective mechanism for efficiently performing a connection mobility adjustment in a gNB and also for performing a connection mobility parameter adjustment by the cooperation among the central unit and the distributed units of the base station in the wireless communication system.
Regarding claim 16, Jin et al., Axmon et al. and HORN et al. all together teach the method of claim 12. 
Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the method of claim 12, further comprising: declaring radio link failure (RLF) only if RLF is identified on each of the controlling cell groups. 
However, WANG et al. teach a method (see Abstract) comprising: declaring radio link failure (RLF) only if RLF is identified on each of the controlling cell groups (see Figures 15 & 16 and para [0746] wherein a cell of the UE served by the base station or 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Jin et al., Axmon et al. and HORN et al. to include declaring radio link failure (RLF) only if RLF is identified on each of the controlling cell groups, disclosed by WANG et al. in order to provide an effective mechanism for efficiently performing a connection mobility adjustment in a gNB and also for performing a connection mobility parameter adjustment by the cooperation among the central unit and the distributed units of the base station in the wireless communication system.
Regarding claim 31, Jin et al., Axmon et al. and HORN et al. all together teach the method of method of claim 29.
Jin et al., Axmon et al. and HORN et al. all together yet are silent in teaching the method of claim 29, further comprising: transmitting an allocation of signaling radio bearer (SRB) resources for each of the controlling cell groups without also transmitting an indicator that the two or more of the more than two active cell groups are controlling cell groups. 
However, WANG et al. teach a method (see Abstract), comprising: transmitting an allocation of signaling radio bearer (SRB) resources for each of the controlling cell groups without also transmitting an indicator that the two or more of the more than two active cell groups are controlling cell groups (see paragraphs [0424] and [0433]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the method of Jin et al., .
Allowable Subject Matter
10.	Claims 2-4, 21-23, 35-38, 45 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
11.	Applicant' s arguments with respect to amended independent claims 1, 20, 44, 46 and 48-51 are moot under the new ground(s) of rejection made in view of HORN et al. (US Pub. No: 2016/0057687 A1) as presented in the current office action.
12.	The rejection of all other claims is already mentioned above under Claim Rejections.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Park et al. (US Pub. No: 2019/0208478 A1) disclose mechanisms relating to signal timing in a multicarrier communication systems.
	KUBOTA et al. (US Pub. No: 2018/0014218 A1) disclose procedures for new radio (NR) cell measurement in wireless communications system.
	Novlan et al. (US Pub. No: 2018/0324780 A1) disclose mechanisms for facilitating measurements and radio link monitoring in a wireless communications system.
	Shaheen et al. (US Pub. No: 2018/0092085 A1) disclose a multi-mode capable LTE-5G new radio (NR) user equipment (UE) for receiving LTE radio resource connection (RRC) messages in wireless communications system.
	LEE et al. (US Pub. No: 2019/0068331 A1) disclose a method of performing an HARQ in a wireless communication system supporting high reliability and low latency communication.

		Commissioner for Patents,
                      P.O. Box 1450
                     Alexandria, VA 22313-1450
                      Hand-delivered responses should be brought to
                      Customer Service Window
                       Randolph Building
                       401 Dulany Street
                       Alexandria, VA 22314.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVASA REDDIVALAM whose telephone number is (571)270-3524.  The examiner can normally be reached on Mon-Fri 10:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/SRINIVASA R REDDIVALAM/           Examiner, Art Unit 2477                                                                                                                                                                                             	11/16/2021

/GREGORY B SEFCHECK/           Primary Examiner, Art Unit 2477